Case 2:17-cv-01161-DOC-DFM Document 68 Filed 04/17/20 Page 1 of 2 Page ID #:788
                                                                         RECEIVED
                                                                 CLERK, U.S. DISTRICT COURT



                                                                          4/17/20
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                           MAT
                                                                 BY: ___________________ DEPUTY



               United States Court of Appeals
                   for the Federal Circuit
                           __________________________

                 SPIGEN KOREA CO., LTD., A REPUBLIC OF
                         KOREA CORPORATION,
                            Plaintiff-Appellant

                                        v.

                    ULTRAPROOF, INC., A CALIFORNIA
                   CORPORATION, ULTRAPROOF, INC., A
                    NEVADA CORPORATION, ENDLISS
                    TECHNOLOGY, INC., A CALIFORNIA
                             CORPORATION,
                        Defendants-Cross-Appellants

                        DOES, 1 through 10, inclusive,
                                  Defendant
                          __________________________

                              2019-1435, 2019-1717
                           __________________________

                Appeals from the United States District Court for the
             Central District of California in Nos. 2:16-cv-09185-DOC-
             DFM, 2:17-cv-01161-DOC-DFM, United States District
             Judge David O. Carter.
                           __________________________

                                  JUDGMENT
                           __________________________

             THIS CAUSE having been considered, it is
Case 2:17-cv-01161-DOC-DFM Document 68 Filed 04/17/20 Page 2 of 2 Page ID #:789




             ORDERED AND ADJUDGED:

             REVERSED AND REMANDED

                       ENTERED BY ORDER OF THE COURT

             April 17, 2020             /s/ Peter R. Marksteiner
                                        Peter R. Marksteiner
                                        Clerk of Court
